NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL

                                               OF FLORIDA

                                               SECOND DISTRICT


AMADOU WANE,                       )
                                   )
           Appellant,              )
                                   )
v.                                 )                  Case No. 2D16-2680
                                   )
U.S. BANK NATIONAL ASSOCIATION, AS )
TRUSTEE FOR BEAR STEARNS ASSET )
BACKED SECURITIES I TRUST          )
2005-AC2, ASSET-BACKED             )
CERTIFICATES, SERIES 2005-AC2,     )
                                   )
           Appellee.               )
                                   )

Opinion filed March 7, 2018.

Appeal from the Circuit Court for Pinellas
County; Mark I. Shames and Thomas H.
Minkoff, Judges; and Marion L. Fleming,
Senior Judge.

Amadou Wane, pro se.

Michele L. Stocker of Greenberg Traurig,
P.A., Fort Lauderdale; and Kimberly S.
Mello and Vitaliy Kats of Greenberg Traurig,
P.A, Tampa, for Appellee.

PER CURIAM.


             Affirmed.

NORTHCUTT, SILBERMAN, and MORRIS, JJ., Concur.